DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections- 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 17-20 are rejected under 35 U.S.C. 101 because the claimedinvention is directed to non-statutory subject matter. Claim 17 recites "a computerreadable medium" that is described in the Specification on paragraph [0092] as Computer-readable media may include different forms of volatile (e.g., RAM) and non-volatile (e.g., ROM, flash memory, magnetic or optical disks, or tape) storage which may be removable or non-removable)." It is noted that the term "may" made an open-enddescription of computer-readable media that may include non-statutory subjectmatter such as carrier wave or transitory propagating signal, and thereforeaccording to 
MPEP, Subject Matter Eligibility of Computer Readable Media 
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their term reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2. 
The USPTO recognizes that applicants may have claims directed tocomputer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. 101 in this situation, the USPTO suggests the following approach: A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998). 
In view of the above reasons, claim 17 failed to comply to 35 U.S.C.101 statutory subject matter. Dependent claims 18-20 are also rejected.

Claim(s) 1, 16-17 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a data chunk of the data set; determining, in accordance with criteria including a compressibility ratio for the data set and a cost ratio of compression computation cost and entropy computation cost, whether to activate or deactivate entropy computation for the data set, wherein the compressibility ratio is ratio of a number of compressible data chunks of the data set and a number of uncompressible data chunks of the data set; and responsive to determining to activate entropy computation for the data set, performing first processing comprising: determining an entropy value for the data chunk; and determining, in accordance with the entropy value for the data chunk, whether to compress the data chunk. 

Similarly, the limitation of determining, in accordance with criteria including a compressibility ratio for the data set and a cost ratio of compression computation cost and entropy computation cost, whether to activate or deactivate entropy computation for the data set, wherein the compressibility ratio is ratio of a number of compressible data chunks of the data set and a number of uncompressible data chunks of the data set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, other than reciting “determining” nothing in the claim element precludes the step from practically being performed in the human mind. For example,  “determining” in the context of this claim is a method of organizing human activity (managing interactions between people) that can be performed as a mental process.
Similarly, the limitation of responsive to determining to activate entropy computation for the data set, performing first processing comprising: determining an entropy value for the data chunk; and determining, in accordance with the entropy value for the data chunk, whether to compress the data chunk, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, other than reciting 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform those steps.  The processor in those steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform those steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asher (U.S. 2014/0195498) in view of Lev-Ran (U.S. 2008/0025298).
(Claim 1)
Asher discloses substantially all of the elements, a method of data processing comprising: 
receiving a data chunk of the data set, (collecting simple heuristic parameters over the data chunk that tend to characterize the data chunk's compressibility, paragraph [0037]); 
determining, in accordance with criteria including a compressibility ratio for the data set and a cost ratio of compression computation cost and entropy computation (the determination as to whether a compression ratio can be achieved, or that the input should not be compressed, allows for saving of CPU resources and reduces "wasted" resources, paragraph [0024]; entropy and compression ratio were computed for 8 KB data blocks, compression ratio less than 0.8 typically predicts that the data will be compressible, (activate), and compression great than 0.8 typically predicts that the data will be incompressible, (deactivate), paragraph [0041]). 
Although Asher discloses substantially all of the elements, Asher fails specifically disclose responsive to determining to activate entropy computation for the data set, performing first processing comprising: determining an entropy value for the data chunk; and determining, in accordance with the entropy value for the data chunk, whether to compress the data chunk.
Lev-Ran discloses compression ratio may be computed based on the sizes of the input message based on the number of data chunks in the input message, compression balancing logic may use the samples of bytes collected at the boundary of each data chunk to compute estimated occurrence frequencies of different bytes in the compressed message, the estimated occurrence frequencies may then be used to compute the compression metric of the compressed message as an entropy value, (paragraph [0054]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Asher to provide the compression ratio, compression computation cost, and whether to activate or deactivate entropy 

(Claim 2)
The combination of Asher and Lev-Ran discloses substantially all of the elements of claim 1, and Asher further discloses further comprising: 
responsive to determining to deactivate entropy computation for the data set, (compression great than 0.8 typically predicts that the data will be incompressible, (deactivate), paragraph [0041]), performing second processing that omits determining an entropy value for the data chunk, and wherein the second processing comprises: compressing the data chunk and determining a compressed form of the data chunk, (decision operation reduces overall resources used by real-time compression, by skipping "uncompressible" data, applies entropy to assist in the decision operation, with various compression properties, (paragraph [0037]).

(Claim 14)
The combination of Asher and Lev-Ran discloses substantially all of the elements of claim 1, and Lev-Ran further discloses wherein the data set includes any one or more of: a database, one or more selected portions of a database, selected data portions used by a particular application, selected data portions stored on one or more logical devices, one or more files, one or more directories, one or more file systems, selected (the message may be a data unit that is exchanged between applications , paragraph [0033]).

(Claim 16)
Asher discloses substantially all of the elements, a system comprising: 
a processor, (12 of Fig. 1); and 
a memory, (14, and 16 of Fig. 1) comprising code stored thereon that, when executed, performs a method of data processing comprising: 
receiving a data chunk of the data set, (collecting simple heuristic parameters over the data chunk that tend to characterize the data chunk's compressibility, paragraph [0037]); 
determining, in accordance with criteria including a compressibility ratio for the data set and a cost ratio of compression computation cost and entropy computation cost, whether to activate or deactivate entropy computation for the data set, wherein the compressibility ratio is ratio of a number of compressible data chunks of the data set and a number of uncompressible data chunks of the data set, (the determination as to whether a compression ratio can be achieved, or that the input should not be compressed, allows for saving of CPU resources and reduces "wasted" resources, paragraph [0024]; entropy and compression ratio were computed for 8 KB data blocks, compression ratio less than 0.8 typically predicts that the data will be compressible, (activate), and compression great than 0.8 typically predicts that the data will be incompressible, (deactivate), paragraph [0041]). 
Although Asher discloses substantially all of the elements, Asher fails specifically disclose responsive to determining to activate entropy computation for the data set, performing first processing comprising: determining an entropy value for the data chunk; 
Lev-Ran discloses compression ratio may be computed based on the sizes of the input message based on the number of data chunks in the input message, compression balancing logic may use the samples of bytes collected at the boundary of each data chunk to compute estimated occurrence frequencies of different bytes in the compressed message, the estimated occurrence frequencies may then be used to compute the compression metric of the compressed message as an entropy value, (paragraph [0054]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Asher to provide the compression ratio, compression computation cost, and whether to activate or deactivate entropy computation, to include the teaching of Lev-Ran to include compute an entropy value for each data chunk, as taught by Lev-Ran, for compute the size of the data chunk, (paragraph [0054]).

(Claim 17)
Asher discloses substantially all of the elements, a computer readable medium, (14, and 16 of Fig. 1)  comprising code stored thereon that, when executed, performs a method of data processing comprising: 
receiving a data chunk of the data set, (collecting simple heuristic parameters over the data chunk that tend to characterize the data chunk's compressibility, paragraph [0037]); 
(the determination as to whether a compression ratio can be achieved, or that the input should not be compressed, allows for saving of CPU resources and reduces "wasted" resources, paragraph [0024]; entropy and compression ratio were computed for 8 KB data blocks, compression ratio less than 0.8 typically predicts that the data will be compressible, (activate), and compression great than 0.8 typically predicts that the data will be incompressible, (deactivate), paragraph [0041]). 
Although Asher discloses substantially all of the elements, Asher fails specifically disclose responsive to determining to activate entropy computation for the data set, performing first processing comprising: determining an entropy value for the data chunk; and determining, in accordance with the entropy value for the data chunk, whether to compress the data chunk.
Lev-Ran discloses compression ratio may be computed based on the sizes of the input message based on the number of data chunks in the input message, compression balancing logic may use the samples of bytes collected at the boundary of each data chunk to compute estimated occurrence frequencies of different bytes in the compressed message, the estimated occurrence frequencies may then be used to compute the compression metric of the compressed message as an entropy value, (paragraph [0054]).


(Claim 18)
The combination of Asher and Lev-Ran discloses substantially all of the elements of claim 17, and Asher further discloses wherein the method further comprises: responsive to determining to deactivate entropy computation for the data set, (compression great than 0.8 typically predicts that the data will be incompressible, (deactivate), paragraph [0041]), performing second processing that omits determining an entropy value for the data chunk, and wherein the second processing comprises: compressing the data chunk and determining a compressed form of the data chunk, (decision operation reduces overall resources used by real-time compression, by skipping "uncompressible" data, applies entropy to assist in the decision operation, with various compression properties, (paragraph [0037]).

Claim(s) 3, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asher (U.S. 2014/0195498) in view of Lev-Ran (U.S. 2008/0025298), and Bushman (U.S. 9,626,249).
 (Claim 3)

responsive to determining the compressed form of the data chunk does not achieve at least a threshold level of data reduction, determining the data chunk is uncompressible and storing the data chunk in its uncompressed form. 
Bushman discloses determining a compression ratio for the chunk by comparing the original size to the compressed size, determining whether the compression ratio is less than the compression threshold, (col. 2, 39-67); the compression ratio is not less than the compression threshold, continuing compression, (col. 10, lines 3-16; Fig. 3); the compression ratio is less than the compression threshold automatically avoiding compression, (col. 8, lines 61-67; Fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Asher to provide the compression ratio, compression computation cost, and whether to activate or deactivate entropy computation, to include the teaching of Bushman to include determining a compression ratio for the chunk by comparing the original size to the compressed size, if it is not less than the compression threshold, then compressible, else uncompressible, as taught by Bushman,  (col. 8, lines 61-67, col. 10, lines 3-16; Fig. 3).

The combination of Asher and Lev-Ran discloses substantially all of the elements of claim 18, except wherein the second processing further comprises: determining whether the compressed form of the data chunk, as compared to an original uncompressed form of the data chunk, achieves at least a threshold level of data reduction; responsive to determining the compressed form of the data chunk achieves at least a threshold level of data reduction, determining the data chunk is compressible and storing the data chunk in the compressed form; and 
responsive to determining the compressed form of the data chunk does not achieve at least a threshold level of data reduction, determining the data chunk is uncompressible and storing the data chunk in its uncompressed form. 
Bushman discloses determining a compression ratio for the chunk by comparing the original size to the compressed size, determining whether the compression ratio is less than the compression threshold, (col. 2, 39-67); the compression ratio is not less than the compression threshold, continuing compression, (col. 10, lines 3-16; Fig. 3); the compression ratio is less than the compression threshold automatically avoiding compression, (col. 8, lines 61-67; Fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Asher to provide the compression ratio, compression computation cost, and whether to activate or deactivate entropy computation, to include the teaching of Bushman to include determining a compression ratio for the chunk by comparing the original size to the compressed size, if it is not less .

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asher (U.S. 2014/0195498) in view of Lev-Ran (U.S. 2008/0025298), and further in view of Vincent (U.S. 9,559,889).
(Claim 15)
The combination of Asher and Lev-Ran discloses substantially all of the elements of claim 2, except wherein the first processing and the second processing are performed inline as part of I/O path processing for the data chunk.
Vincent discloses the sizes of the inline metadata sections and the contiguous metadata section may be selected in such a way that all the metadata for all the cached data chunks of a given volume can fit in the storage gateway appliance memory, (col. 5, lines 47-67; col. 6, lines 1-12).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Asher to provide the compression ratio, compression computation cost, and whether to activate or deactivate entropy computation, to include the teaching of Vincent to include inline metadata corresponding to the chunks of a given cached volume may be distributed across a given cache storage device, as taught by Vincent, (col. 8, lines 61-67, col. 10, lines 3-16; Fig. 3).



Allowable Subject Matter
Claim(s) 4, 8, and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if the claims are rewritten in independent form to include all of the limitations of the corresponding base claim and any intervening claims. 
 Specifically, with respect to claims 4, 20, the prior art of record fails to teach and/or suggest "responsive to determining the data chunk is compressible, incrementing a counter, Nc, denoting the number of compressible chunks of the data set; and responsive to determining the data chunk is uncompressible, incrementing a counter, Nu, denoting the number of uncompressible chunks of the data set". 
Specifically, with respect to claim 8, the prior art of record fails to teach and/or suggest "determining whether the entropy value for the data chunk is greater than an entropy threshold; responsive to determining that the entropy value for the data chunk is not greater than the entropy threshold, determining that the data chunk is uncompressible and not to compress the data chunk; and responsive to determining that the entropy value for the data chunk is equal to or less than the entropy threshold, compressing the data chunk".
These elements, if rewritten to include each and every element of their corresponding independent claims would result in a combination of elements that is novel and non-obvious over the prior art of record. 
Finally, claims 5-7, 9-13 are allowable because each of these claims depend upon one of claims 4, 8, respectively.  

	

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday - Friday: 8AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BINH V HO/
Primary Examiner, Art Unit 2152